Reasons for Allowance
1.            This application is in condition for allowance.
2.            Claims 1-15 are allowed.
3.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a leash-with-variable-anchor as claimed in detail, especially the feature of an anchor that is a closeable loop handle region comprised of both an elastic and a non-elastic portion that form the same loop handle region, directly attached to each other at only one location without an intermediary linkage, the anchor terminates at a second-terminal-end and the non-elastic portion disposed only between the second-terminal-end and the elastic-portion. Applicant’s arguments were persuasive because they showed that Huegel in view of Valleau neither discloses nor suggests the elastic and a non-elastic portion that form the same loop handle region directly attached to each other at only one location without an intermediary linkage, the anchor terminating at a second-terminal-end and the non-elastic portion disposed only between the second-terminal-end and the elastic-portion as provided by claims 1-15. Huegel in view of Valleau teaches the closeable loop handle region comprised of both an elastic and a non-elastic portion but not an elastic and a non-elastic portion that form the same loop handle region directly attached to each other at only one location without an intermediary linkage and the anchor that terminates at a second-terminal-end, the non-elastic portion disposed only between the second-terminal-end and the elastic-portion; thus, Huegel in view of Valleau do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643